DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 14; and cancelation of claim 13 in Applicant’s Response to Official Action dated 15 December 2020 (“Response”).  Claims 1-12 and 14-20 are currently pending in this application and are subject to examination herein.
Based upon Applicant's cancellation of claim 13, the Examiner’s prior objection to the Drawings related to the “delta-3 limitations” is withdrawn as moot.
Based upon Applicant's cancellation of claim 13 and amendment of claim 14 to recite “a delta-3 angle”, the Examiner’s prior rejection of claims 13-20 as indefinite under 35 U.S.C. 112(b) due to the “delta-3 limitations” is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a method of increasing a stability speed of a tiltrotor aircraft, the method comprising: 
pivoting a rotor assembly of the tiltrotor aircraft from a first position for operating the tiltrotor aircraft in a helicopter mode to a second position for operating the tiltrotor aircraft in an airplane mode; and 

wherein the rotor assembly comprises at least four rotor blades, 
wherein the increasing the stiffness of the rotor assembly decreases a delta-3 angle of the rotor assembly.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a method of increasing a stability speed of a tiltrotor aircraft comprising pivoting a rotor from a first, helicopter mode position to a second, airplane mode position; and increasing a stiffness of the rotor assembly and decreasing a delta-3 angle of the rotor assembly when in the second position.
Claims 1-12 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 14, the prior art of record fails to disclose or otherwise teach a method of increasing a stability speed of a tiltrotor aircraft, the method comprising: 
pivoting a rotor assembly of the tiltrotor aircraft from a first position for operating the tiltrotor aircraft in a helicopter mode to a second position for operating the tiltrotor aircraft in an airplane mode, 
the rotor assembly comprising at least four rotor blades; and 
moving, during flight, flap centers of each of the at least four rotor blades radially outward from a mast of the rotor assembly to lower a delta-3 angle of the rotor assembly when the rotor assembly is in the second position.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a method of increasing a stability speed of a tiltrotor aircraft comprising pivoting a rotor from a first, helicopter mode position to a second, airplane mode position; and moving, 
Claims 15-20 depend, either directly or ultimately, from allowable, independent claim 14 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643